                         United States District Court
                       Western District of North Carolina
                              Statesville Division

        Ricky Dean Norman,                           JUDGMENT IN CASE

            Petitioner(s),                             5:20-cv-00021-MR

                 vs.

           Erik A. Hooks,

           Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 10, 2020 Order.




                                               June 10, 2020




         Case 5:20-cv-00021-MR Document 25 Filed 06/10/20 Page 1 of 1
